Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 15/999,529 filed on August 17, 2018.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson, US 5,512,748 A (hereinafter “Hanson”) in view of Pickett et al., US 2014/042319 A1 (hereinafter “Pickett”).
With respect to claim 1, Hanson discloses a pyroelectric presence identification system [abstract, par. 1: “thermal imaging system”] comprising: a focal plane array [col. 
With respect to claim 5, Hanson, in view of Pickett, disclose all of the limitations in claim 1 and further discloses wherein the first image sensor and the plurality of second image sensors are infrared sensors [abstract, FIGS. 3, 5 – ref. to “plurality of thermal sensors 50”].
.

Claims 2-3, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Pickett, as applied to claim 1, and further in view of Kormos et al., US 6,034,371 (hereinafter “Kormos”).
With respect to claim 2, Hanson in view of Pickett, disclose all the limitations of claim 1. But Hanson and Pickett, alone or in combination, do not explicitly disclose wherein the presence identification system is configured to operate in a chopperless-active mode wherein at least the plurality of second image sensors are energized for detection and counting of the at least one presence, and a chopping mode wherein at least the plurality of second image sensors are energized for identification of the at least one presence. However, Kormos discloses wherein the presence identification system is configured to operate in a chopperless-active mode [col. 3, lines 26-33 – ref. to “windows being open allowing uninterrupted transmission of the thermal radiation from the scene”, see also col. 4, lines 7-13] wherein at least the plurality of second image sensors are energized for detection and counting of the at least one presence [col. 3, lines 26-33], and a chopping mode wherein at least the plurality of second image sensors are energized for identification of the at least one presence [col, 3, lines 26-33 – ref. to “covered with a material that allows only a portion of the thermal radiation from the scene to diffuse through the covered window”, see also col. 4, lines 1-6]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hanson and Pickett with Kormos with the 
With respect to claim 3, Hanson in view of Pickett, disclose all the limitations of claim 1. Furthermore, Kormos discloses wherein a mechanical chopper disposed between a scene and the focal plane array [FIG. 4, col. 7, lines 30-42]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claim 12, the claim recites the same limitations as claim 5 with the exception that claim 12 depends from claim 2 whereas claim 5 depends from claim 1. Therefore, claim 12 is rejected as being unpatentable over Hanson, Pickett and Kormos, in combination for the same reason and motivation as noted in the above rejection of claims 2 and 5.
With respect to claim 13, the claim recites the same limitations as claim 6 with the exception that claim 13 depends from claim 12 whereas claim 6 depends from claim 1. Therefore, claim 13 is rejected as being unpatentable over Hanson, Pickett and Kormos, in combination for the same reason and motivation as noted in the above rejection of claims 2 and 6.
With respect to claims 16-19, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of combination of claims 1 and 2, with some of the steps reworded and juxtaposed such that when combination of claims 16-19 are considered as a whole, the combination has the same scope as steps 
With respect to claim 20, the claim is are drawn to a method that perform a series of steps that are commensurate in scope with steps of claim 3. Therefore, claim 20 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Pickett, as applied to claim 1, and further in view of Carr, US 2005/0061977 A1 (hereinafter “Carr”).
With respect to claim 4, Hanson in view of Pickett, disclose all the limitations of claim 1. But Hanson and Pickett, alone or in combination, do not explicitly disclose wherein the first image sensor is configured to view a first portion of a scene and the plurality of second image sensors are configured to view a second portion of the scene. However Carr discloses wherein the first image sensor is configured to view a first portion of a scene and the plurality of second image sensors are configured to view a second portion of the scene [par. 32 – ref. to “a plurality of sensor elements, with the output of each thermal sensor representing a portion of the viewed scene”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hanson and Pickett with Carr to devise a method and system comprising thermal sensors or sensor array for detecting energies radiated from different views of a given scene [Carr: abstract, par. 32].

7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Pickett, as applied to claim 1, and further in view of Parrish et al., US 2017/0150069 A1 (hereinafter “Parrish”).
With respect to claim 7, Hanson in view of Pickett, disclose all the limitations of claim 1. But Hanson and Pickett, alone or in combination, do not explicitly disclose a battery for providing electrical power. However Parrish discloses a battery for providing electrical power [abstract – battery is controlled by a processor to activate/deactivate the thermal sensors]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hanson and Pickett with Parrish to devise a method and system comprising thermal sensors or sensor array for detecting energies radiated wherein a battery or a power supply is used to activate the sensors [Parrish: abstract].
With respect to claim 9, Hanson in view of Pickett, disclose all the limitations of claim 1. But Hanson and Pickett, alone or in combination, do not explicitly disclose a wireless network configured to communicate with the processor to alter modes of operation. However, Parrish discloses a wireless network configured to communicate with the processor to alter modes of operation [FIG. 2, par. 42]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hanson and Pickett with Parrish to devise systems and methods for thermal monitoring of a Field of View (FOV), including at least one thermal imaging module and at least one processor in communication with a wireless network [Parrish: abstract, par. 42]. 
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Pickett, as applied to claim 1, and further in view of Beratan et al., US 5,602,043 (hereinafter “Beratan”).
With respect to claim 8, Hanson in view of Pickett, disclose all the limitations of claim 1. But Hanson and Pickett, alone or in combination, do not explicitly disclose a battery for providing electrical power. However Beratan discloses a substrate platform with the focal plane array and the processor integrated onto the substrate platform [col. 2, lines 6-23]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hanson and Pickett with Beratan to devise one or more thin film layers of material may be formed on an integrated circuit substrate and anisotropically etched to produce a monolithic thermal detector [Beratan: abstract].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Pickett, as applied to claim 1, and further in view of Kormos, as applied to claim 2, and further in view of Carr.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson, Pickett and Kormos, as applied to claim 2, and further in view of Parrish.
With respect to claim 14, the claim recites the same limitations as claim 10 with the exception that claim 14 depends from claim 2 whereas claim 10 depends from claim 9. Therefore, claim 14 is rejected as being unpatentable over Hanson, Pickett and Kormos, in combination, as applied to claim 2, and further in view of Parrish for the same reason and motivation as noted in the above rejection of claims 2 and 10.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson, Pickett and Kormos, as applied to claim 2, and further in view of Beratan.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Barbaro, WO 2015/084267 A1, discloses pyroelectric detection using graphene electrode/
Goodnough et al., US 9,664,562 B1, discloses system and method for scanning staring focal plane array imaging.
Teich et al., US 9,635,285 B2, discloses infrared imaging enhancement with fusion.
Moresco et al., US 6,539,137 B1, discloses thermoelectric signal coupler. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485